1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    MIA CRAGER, #300172
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700 Fax: 916-498-5710
5    Attorneys for Defendant
     JEFFERY PARSONS
6
7                              IN THE UNITED STATES DISTRICT COURT
8                             FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10    UNITED STATES OF AMERICA,                 )   Case No. 2:19-CR-00030-KJM
                                                )
11          Plaintiff,                          )   REQUEST AND ORDER FOR
                                                )   TRANSPORTATION ORDER PURSUANT TO
12                       v.                     )   18 U.S.C. §4285
                                                )
13    JEFFERY PARSONS,                          )
                                                )   Judge: Hon. Carolyn K. Delaney
14          Defendant.                          )
                                                )
15                                              )
16
17                                        BACKGROUND
18           Mr. Parsons lives in Dillon, Montana, where he and his wife moved to take care of her
19   ailing father. He recently lost his full time employment. Given the needs of her father and the
20   limited employment opportunities in the area, both Mr. Parsons and his wife have struggled to find
21   consistent employment. They also have significant debts, including an agreement to pay forfeiture
22   in this case.
23           Because Mr. Parsons cannot afford to hire an attorney, the Federal Defender’s office was
24   appointed pre-indictment in this matter to represent him. The parties reached a pre-indictment
25   resolution, and on February 7, 2019, the government filed the information charging him under 18
26   U.S.C. §§ 371, 981(a)(1)(C), and 28 U.S.C. § 2461(c). His arraignment and plea hearing are set
27
28

                                                     -1-
1    for March 11, 2019 before the Hon. Kimberly J. Mueller. Mr. Parsons is unable to pay for his
2    transportation to Sacramento, California for that hearing.
3
4                                                  LEGAL STANDARD
5           If the Court finds that the defendant is “financially unable to provide the necessary
6    transportation to appear before the required court on his own” then the Court may order the U.S.
7    Marshal Service to arrange for the person’s noncustodial transportation to appear in court. The
8    U.S. Marshal Service may also be authorized to provide money for subsistence as provided for
9    under 5 U.S.C. §5702(a). See 18 U.S.C. § 4285. This statute applies even where a defendant must
10   travel to “another judicial district in which criminal proceedings are pending”. 18 U.S.C. § 4285.
11                                                 REQUEST
12          The facts presented do indicate that the defendant would not be able to pay for the cost of
13   his transportation and support his other financial obligations to the Eastern District of California
14   for his court appearance scheduled for March 11, 2019. Mr. Parsons is willing to drive his personal
15   vehicle at the rate of 0.20 a mile for a total mileage for round trip of 1782 miles for a total of
16   $356.40 round trip. He plans on staying with family along the way but will need subsistence for
17   his stay on Sunday, March 10, 2019 for his hotel stay in Sacramento, California prior to his court
18   hearing. Accordingly, the defendant requests that this Court order for payments pursuant to 18
19   U.S.C. § 4285. A hearing on this matter is not requested.
20   Dated: February 28, 2019
                                                   Respectfully submitted,
21
22                                                 HEATHER E. WILLIAMS
                                                   Federal Defender
23
                                                   /s/ Mia Crager
24                                                 MIA CRAGER
                                                   Assistant Federal Defender
25
                                                   Attorney for Defendant
26                                                 JEFFERY PARSONS

27
28

                                                     -2-
1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    MIA CRAGER, #300172
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700 Fax: 916-498-5710
5    Attorneys for Defendant
     JEFFREY PARSONS
6
7
                                IN THE UNITED STATES DISTRICT COURT
8
                              FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10    UNITED STATES OF AMERICA,                   )   Case No 2:19-CR-00030-KJM
                                                  )
11          Plaintiff,                            )   ORDER FOR TRANSPORTATION ORDER
                                                  )   PURSUANT TO 18 U.S.C. §4285
12                       v.                       )
                                                  )
13    JEFFREY PARSONS,                            )   Judge: Hon. Carolyn K. Delaney
                                                  )
14          Defendant.                            )
      _                                           )
15                                                )
16
                TO: UNITED STATES MARSHAL SERVICE, SACRAMENTO, CALIFORNIA:
17
                This Order is to authorize and direct you to furnish the above named defendant, JEFFREY
18
     PARSONS, the cost for mileage from his place of residence in Dillon, Montana to his court
19
     appearance scheduled on March 11, 2019 at the California Eastern District Federal Courthouse
20
     located in Sacramento, California pursuant to 18 U.S.C. § 4285. Subsistence travel expenses are
21
     also authorized up to the limits set by 5 U.S.C. 5702(a). The Court has been presented with
22
     information indicating that Mr. Parsons is indigent and without funds to purchase pay for his
23
     travels.
24
                IT IS SO ORDERED.
25
     Dated: March 1, 2019
26
27
28

                                                       -3-
